Citation Nr: 1818597	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pulmonary disability to include asthma, including as due to herbicide exposure.      

2.  Entitlement to service connection for a pulmonary disability to include asthma, including as due to herbicide exposure.  

3.  Entitlement to service connection for hypertension, including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2017, the Veteran testified at a Travel Board hearing.  

The issues of entitlement to service connection for a pulmonary disability and hypertension being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A January 1997 rating decision denied the Veteran's claim of entitlement to service connection for a pulmonary disability; evidence obtained since that time raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received since the January 1997 denial of service connection for a pulmonary disability, and that claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2011 rating decision, the Veteran's applications to reopen a claim of entitlement to service connection for a pulmonary disability were denied.  The Veteran thereafter perfected an appeal of this issue. 

A January 1997 rating decision originally denied the Veteran's claim for service connection for a pulmonary disability.  That decision is final.  38 C.F.R. § 20.1103.   However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The Court of Appeals for Veterans Claims (Court) interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

As noted, in a January 1997 rating decision, the Veteran's claim for service connection for a pulmonary disability was denied.  The RO concluded that the evidence did not show that the Veteran's pulmonary disability was incurred in or caused by his military service.  Since the claim was denied, evidence in the form of VA and private treatment reports, hearing testimony, VA examinations reports, and lay statements has been submitted. 

The Veteran submitted a statement from his private physician which indicates that his asthma is likely due to exposure to herbicides.  The Board concludes that the newly submitted evidence is material.  As such, the claim is reopened.


ORDER

The claim for entitlement to service connection for a pulmonary disability, to include asthma, including as due to herbicide exposure is reopened.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims for service connection on appeal can be reached.  

The Veteran contends that his pulmonary disability and hypertension are due to his active duty service.  Specifically, he contends that the disabilities are due to exposure to herbicides during his service in the Republic of Vietnam.  

In service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded VA examinations to determine the etiology of his claimed pulmonary disability or hypertension.  VA examinations should be obtained in order to ascertain the etiology of the claimed pulmonary disability and hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his claimed pulmonary disability.  Any indicated tests should be accomplished.  A complete rationale for any opinion must be provided. The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed pulmonary disability is related to his active duty service, including exposure to herbicides.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed hypertension.   Any indicated tests should be accomplished.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed hypertension is related to his active duty service, including exposure to herbicides.  In answering this question, the examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide agent exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicide agents and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).

3. Then, readjudicate the claims. If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A.  KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


